
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(a)


November 7, 2002

PERSONAL & CONFIDENTIAL

Trevor Fetter
Corporate Offices
Broadlane

Dear Trevor,

        I am pleased to confirm our offer to you to become President of Tenet
Healthcare Corporation effective November 7, 2002. You will report to the
Chairman and Chief Executive Officer Jeffrey Barbakow and your primary office
will be Santa Barbara. Accordingly, you will be eligible for the following
compensation and benefits package:

        a.    Base Compensation:    Your base salary will be at $780,000 per
year, payable bi-weekly. Your next salary review will be September 1, 2003.

        b.    Annual Incentive Plan:    Your target award percentage in Tenet's
Annual Incentive Plan (AIP) will be at 78% of salary. You will also be eligible
for the growth award.

        c.    Car Allowance:    Your automobile allowance will be $20,600 per
year, paid bi-weekly.

        d.    ExecuPlan Medical:    You will participate in Tenet's ExecuPlan
which provides reimbursement for out of pocket health and dental expenses at the
$7,500 annual level.

        e.    Supplemental Executive Retirement Plan (SERP):    You will be
reinstated in the SERP with full credit for all of your years of service with
Tenet and affiliates from October 23, 1995.

        f.    Stock Options:    You will receive an initial grant of 450,000
non-qualified stock options with a strike price set on the date of grant by the
company's Compensation Committee on or about November 7, 2002. You will continue
to be eligible for stock option grants. The Company practice generally has been
to recommend option grants on an annual basis. Options vest over three years
with one-third of the options vesting at the end of each year.

        g.    Benefits:    You will receive all standard employee benefits in
accordance with the TenetSelect benefits plan as well as reimbursement for club
dues.

        h.    Severance Protection Agreement:    You will participate in the
Tenet Severance Protection Plan at the same level provided to our current
Chairman and CEO which provides severance equal to two times base salary plus
target bonus, benefits continuation and legal fees reimbursement for a
qualifying termination following a change of control of Tenet. No severance is
due in the event of a termination for "cause" described below or voluntary
termination except as provided under the Plan for "good reason".

        Absent a change of control, should your employment with Tenet be
terminated by the company without cause within three years from this date, you
shall receive severance benefits of two years' salary and benefits continuation
(excluding AIP). You may not receive benefits both under this severance
arrangement and any other severance program, plan or arrangement with Tenet. You
will be paid under the plan, program or arrangement for which you are eligible
which provides the greatest benefit.

        i.    Relocation:    Tenet will pay selling costs of your San Francisco
apartment and will make up (on an after tax basis) any loss on sale based on the
difference between the original cost plus documented capital improvements and
final selling price.

        With respect to Broadlane, we understand that you have agreed with
Broadlane that your Broadlane options will cease vesting but you will have the
right to continue to exercise those vested options according to terms of the
Broadlane stock option plan so long as you continue as a member of the Broadlane
Board of Directors. Tenet will nominate you to the Broadlane board.

--------------------------------------------------------------------------------


        Further, the terms of your March 1, 2000 Separation and Consulting
Agreement with Tenet will cease effective with your commencement of employment
with Tenet.

        Finally, your employment with the company will be on an at-will basis
which means that either you or the company may terminate the employment
relationship with or without notice or with or without cause at any time. The
term "cause" as used above shall include, but not be limited to, dishonesty,
fraud, willful misconduct, self dealing or violation of the company's Standards
of Conduct, breach of fiduciary duty (whether or not involving personal profit),
failure, neglect or refusal to perform your duties in any material respect,
violation of law (except traffic violations or similar minor infractions),
violation of the company's Human Resources Operations or other Policies, or any
material breach of this agreement; provided, however, that a failure to achieve
or meet business objectives as defined by the company shall not be considered
"cause" so long as you have devoted your best and good faith efforts and full
attention to the achievement of those business objectives.

        This letter contains the entire agreement between you and Tenet
regarding the terms and conditions of your employment, and fully supersedes any
and all prior agreements that may have existed between you and Tenet regarding
the terms and conditions of your employment.

        Congratulations, this is an important recognition in your career growth
with Tenet.

Sincerely,   ACCEPTED AND AGREED TO:
 
 
 
 
 
Alan R. Ewalt
 


--------------------------------------------------------------------------------

    Trevor Fetter   Date          

Page 2

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10(a)

